Exhibit 10

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement is entered into as of June 10, 2012 by and between
Granite City Food & Brewery Ltd., a Minnesota corporation (the “Company”) and
Concept Development Partners LLC, a Delaware limited liability company (the
“Purchaser”).

 

WHEREAS, the Company desires to issue and sell 3,125,000 shares of its common
stock under this Agreement; and

 

WHEREAS, the Purchaser desires to purchase such shares; and

 

WHEREAS, the Company and the Purchaser desire to enter into this Agreement to
effect the sale of such shares to the Purchaser.

 

NOW, THEREFORE, in consideration of the agreements and undertakings set forth
herein, and for other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company and the Purchaser agree
as follows:

 

1.                                       Sale and Purchase of Securities. 
Subject to the terms and conditions hereof, the Company hereby agrees to sell to
Purchaser, and Purchaser hereby agrees to purchase from the Company, 3,125,000
shares of the Company’s common stock, par value $0.01 per share (the “Shares”),
at a purchase price of $2.08 per share, which is equal to or in excess of the
consolidating closing bid price on June 8, 2012, for an aggregate purchase price
of $6,500,000.

 

2.                                       Closing; Payment.  The closing of the
sale to, and purchase by, the Purchaser of the Shares (the “Closing”) shall
occur on a date mutually acceptable to the parties, but in no event later than
June 26, 2012 (the “Closing Date”). On the Closing Date:

 

2.1                                 The Company shall deliver to the Purchaser a
facsimile of the certificate evidencing the Shares in the Purchaser’s name, with
such certificate to be delivered by overnight courier on the business day
following the Closing Date.

 

2.2                                 The Purchaser will deliver to the Company
the aggregate purchase price by wire transfer in full payment for the Shares.

 

2.3                                 The Company and the Purchaser shall each
execute and deliver an amendment to the Registration Rights Agreement dated as
of May 10, 2011, between the Company and the Purchaser, to include the Shares in
the definition of “Registrable Securities” as used in such Registration Rights
Agreement.

 

3.                                       Representations and Warranties of
Purchaser.  The Purchaser represents and warrants that:

 

3.1                                 The Shares are being purchased for the
Purchaser’s own account and not with a view to the distribution or sale thereof.

 

--------------------------------------------------------------------------------


 

3.2                                 This Agreement has been duly executed and
delivered by the Purchaser and is a valid and binding agreement on the
Purchaser, enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally, and
except for judicial limitations on the enforcement of the remedy of specific
enforcement and other equitable remedies.

 

3.3                                 No person, firm or corporation has or will
have, as a result of any act or omission by the Purchaser, any right, interest
or valid claim against the Company for any commission, fee or other compensation
as a finder or broker, or in any similar capacity, in connection with the
transactions contemplated by this Agreement.  The Purchaser will indemnify and
hold the Company harmless against any and all liability with respect to any
commission, fee or other compensation which may be payable or determined to be
payable as a result of the actions of the Purchaser in connection with the
transactions contemplated by this Agreement.

 

3.4                                 The Purchaser has been afforded access to
and the opportunity to obtain all financial and other information about the
Company that the Purchaser desires (including the opportunity to meet with
Company officers), and the Purchaser has either been supplied with such
information or has determined that such information was not required.  The
Purchaser acknowledges that it has been provided with an opportunity to review a
copy of the reports filed by the Company with the SEC under the Securities
Exchange Act of 1934 (the “Exchange Act”).  The Purchaser further acknowledges
that it has carefully read and reviewed, and is familiar with and understands
the contents thereof, including, without limitation, the risk factors described
in the Company’s Annual Report on Form 10-K for the year ended December 31,
2011.  There is no further information about the Company that the Purchaser
desires or requires to make its decision to buy the Shares.

 

4.                                       Representations and Warranties of the
Company.  The Company represents and warrants that:

 

4.1                                 The Company has been duly incorporated and
is validly existing in good standing under the laws of Minnesota.

 

4.2                                 This Agreement has been duly authorized,
executed and delivered by the Company and is a valid and binding agreement of
the Company, enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally, and
except for judicial limitations on the enforcement of the remedy of specific
enforcement and other equitable remedies. The Company has full power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.

 

4.3                                 No consent, approval, authorization or order
of any court, governmental agency or other body is required for execution and
delivery by the Company of this Agreement or the performance by the Company of
any of its obligations hereunder.

 

2

--------------------------------------------------------------------------------


 

4.4                                 Other than the Company’s prepayment
obligations under its Credit Agreement with Fifth Third Bank dated May 10, 2011,
as amended, neither the execution and delivery by the Company of this Agreement
nor the performance by the Company of any of its obligations hereunder (a)
materially violates, conflicts with, results in a breach of, or constitutes a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) or gives to any person
any rights of termination, amendment, acceleration or cancellation under (i) the
articles of incorporation or by-laws of the Company, (ii) any decree, judgment,
order, law, treaty, rule, regulation or determination of any court, governmental
agency or body, or arbitrator having jurisdiction over the Company or any of its
subsidiaries or any of their respective properties or assets, or (iii) the terms
of any bond, debenture, indenture, credit agreement, note or any other evidence
of indebtedness, or any agreement, stock option or other similar plan, lease,
mortgage, deed of trust or other instrument to which the Company or any of its
subsidiaries is a party, by which the Company or any of its subsidiaries is
bound, or to which any of the properties or assets of the Company or any of its
subsidiaries is subject; or (b) results in the creation or imposition of any
lien, charge or encumbrance upon any of the Shares or upon any of the properties
or assets of the Company or any of its subsidiaries.

 

4.5                                 No person, firm or corporation has or will
have, as a result of any act or omission by the Company, any right, interest or
valid claim against the Purchaser for any commission, fee or other compensation
as a finder or broker, or in any similar capacity, in connection with the
transactions contemplated by this Agreement.  The Company will indemnify and
hold the Purchaser harmless against any and all liability with respect to any
commission, fee or other compensation which may be payable or determined to be
payable as a result of the actions of the Company in connection with the
transactions contemplated by this Agreement.

 

4.6                                 There is no material pending or, to the best
knowledge of the Company, threatened action, suit, proceeding or investigation
before any court, governmental agency or body, or arbitrator having jurisdiction
over the Company or any of its affiliates that would affect the execution by the
Company of, or the performance by the Company of its obligations under, this
Agreement.

 

4.7                                 Since January 1, 2011, the Company has made
all filings required to be made by the Company with the United States Securities
and Exchange Commission under Section 13(a) or 15(d) of the Exchange Act (each,
an “SEC Filing”), and none of such filings, including the financial statements
and schedules of the Company and results of the Company’s operations and cash
flow contained therein, at the time they were filed with the SEC, contained any
untrue statement of a material fact or omitted to state any material fact
necessary in order to make the statements, in the light of the circumstances
under which they were made, not misleading.

 

5.                                       Indemnification of Purchaser.

 

5.1                                 The Company hereby agrees to indemnify the
Purchaser and each of its officers, directors, employees, consultants, agents,
attorneys, accountants and affiliates

 

3

--------------------------------------------------------------------------------


 

and each person that controls (within the meaning of Section 20 of the Exchange
Act) any of the foregoing persons (each an “Indemnified Party”) against any
claim, demand, action, liability, damages, loss, cost or expense (including,
without limitation, reasonable legal fees and expenses incurred by such
Indemnified Party in investigating or defending any such proceeding) (all of the
foregoing, including associated costs and expenses being referred to herein as a
“Proceeding”), that it may incur in connection with any of the transactions
contemplated hereby arising out of or based upon (i) any untrue or alleged
untrue statement of a material fact in an SEC Filing by the Company or any of
its affiliates or any person acting on its or their behalf or omission or
alleged omission to state therein any material fact necessary in order to make
the statements, in the light of the circumstances under which they were made,
not misleading by the Company or any of its affiliates or any person acting on
its or their behalf; (ii) any of the representations or warranties made by the
Company herein being untrue or incorrect at the time such representation or
warranty was made; and (iii) any breach or non-performance by the Company of any
of its covenants, agreements or obligations under this Agreement.

 

5.2                                 Conduct of Claims.

 

(a)                                  Whenever a claim for indemnification shall
arise under this Section 5, the Indemnified Party shall notify the Company in
writing of the Proceeding and the facts constituting the basis for such claim in
reasonable detail.

 

(b)                                 The Company shall have the right to retain
the counsel of its choice in connection with such Proceeding and to participate
at its own expense in the defense of any such Proceeding; provided, however,
that counsel to the Company shall not (except with the consent of the relevant
Indemnified Party) also be counsel to such Indemnified Party.  In no event shall
the Company be liable for fees and expenses of more than one counsel (in
addition to any local counsel) separate from its own counsel for all Indemnified
Parties in connection with any one action or separate but similar or related
actions in the same jurisdiction arising out of the same general allegations or
circumstances.

 

(c)                                  The Company shall not, without the prior
written consent of the Indemnified Parties (which consent shall not be
unreasonably withheld), settle or compromise or consent to the entry of any
judgment with respect to any litigation, or any investigation or proceeding by
any governmental agency or body, commenced or threatened, or any claim
whatsoever in respect of which indemnification could be sought under this
Section 5 unless such settlement, compromise or consent (A) includes an
unconditional release of each Indemnified Party from all liability arising out
of such litigation, investigation, proceeding or claim and (B) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any Indemnified Party.

 

6.             Payment of Purchaser’s Legal Fees. The Company shall pay the
Purchaser’s reasonable legal fees and expenses incurred in connection with the
transaction contemplated hereby, up to a maximum of $10,000.

 

7.                                       Further Assurances.  The Company and
the Purchaser shall deliver any and all other instruments or documents required
to be delivered pursuant to, or reasonably necessary or proper to give effect
to, the provisions of this Agreement and to consummate the transactions
contemplated by this Agreement.

 

4

--------------------------------------------------------------------------------


 

8.                                       Changes, Waivers, etc.  Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated orally, but only by a statement in writing signed by the party
against whom enforcement of the change, waiver, discharge or termination is
sought.

 

9.                                       Notices.  All notices, requests,
consents and other communications required or permitted hereunder shall be in
writing and shall be delivered, or mailed first-class postage prepaid,
registered or certified mail:

 

(a)                                  if to the Company, addressed to James G.
Gilbertson, Chief Financial Officer, 701 Xenia Avenue South, Minneapolis, MN
55416, or at such other address as the Company may specify by written notice to
the Purchaser, or

 

(b)                                 if to the Purchaser, addressed to Concept
Development Partners, LLC, 5724 Calpine Drive, Malibu, CA 90265, or to such
other address as the Purchaser may specify by written notice to the Company.

 

Such notices and other communications shall for all purposes of this Agreement
be treated as being effective or having been given if delivered personally or,
if sent by mail, when received.

 

10.                                 Survival of Representations and Warranties. 
All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the sale and purchase of the Shares and
payment therefor.

 

11.                                 Headings.  The headings of the Sections of
this Agreement have been inserted for convenience of reference only and do not
constitute a part of this Agreement.

 

12.                                 Choice of Law.  The laws of the State of
Minnesota shall govern the validity of this Agreement, the construction of its
terms and the interpretation of the rights and duties of the parties.

 

13.                                 Counterparts.  This Agreement may be
executed concurrently in two or more counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.

 

[signature page follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

COMPANY:

 

 

 

GRANITE CITY FOOD & BREWERY LTD.

 

 

 

 

 

/s/ James G. Gilbertson

 

By: James G. Gilbertson

 

Its: Chief Financial Officer

 

 

 

 

 

PURCHASER:

 

 

 

CONCEPT DEVELOPMENT PARTNERS LLC

 

 

 

 

 

/s/ Fouad Z. Bashour

 

By: Fouad Z. Bashour

 

Its: Manager

 

[STOCK PURCHASE AGREEMENT DATED JUNE 10, 2012]

 

6

--------------------------------------------------------------------------------